In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00182-CR
                                                ______________________________
 
 
                                 JEFFERY WAYNE WORTH,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 71st Judicial District Court
                                                           Harrison County, Texas
                                                         Trial Court
No. 09-0128X
 
                                                     
                                             
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Jeffery
Wayne Worth appeals from his convictions by the trial court on two charges of
enhanced aggravated robbery with a deadly weapon. Worth has filed a single
brief, in which he raises a single issue which is common to both of his
appeals.  He argues that the trial court
committed reversible error in failing to properly admonish him that he could
face deportation if he was not a United States citizen prior to entry of his
guilty plea.
            We addressed
this issue in detail in our opinion of this date on Worth’s appeal in cause
number 06-09-00181-CR.  For the reasons
stated therein, we likewise conclude that error has not been shown in this
case.
            We affirm
the judgment.
 
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          February
1, 2010
Date Decided:             February
2, 2010
 
Do Not Publish